Etjstis, C. J.
concurring. I concur in the conclusions of the opinion just delivered, but my reasons are not the same as those assigned by Mr. Justice Preston. I find no difficulty in assenting to the opinion in all the material points, except that on which the case was decided in the court below.
It was decided on a plea of the defendants, that the bond was given for a consideration unlawful and against the settled policy and laws of Alabama; and for that reason the said bond was not valid, and no action could be maintained upon it by the laws of Alabama. Hurtil and Mansoni were the tenants of certain assignees of the late Bank of the United States; they afterwai’ds attorned to James Erwin and paid him rent, and this bond was given to indemnify them against any loss in consequence of this attornment.
I have not been able to discover that, by the common law or by the jurisprudence of the State of Alabama, an attornment, made under the circumstances attending this, is illegal and against public policy. 'There is no plea charging any collusion or fraud between Erioin and Hurtil and Mansoni, in the attornment; nor is there sufficient proof of any such fraud or collusion. And for these reasons, I consider the objection to the validity of the bond as not supported.
I prefer to rest my decision on this view of the subject, as the matter rests exclusively on the jurisprudence of another State not similar to that of our own; and I do not feel myself Called upon to assent to the views of the law and *192fact stated in the opinion of Judge Preston: it being sufficient to state my con currence in his conclusions.